DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 02/22/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 22, to avoid problems of antecedent basis, "the server" should be – a server --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cumming et al. [US Patent Application Publication 2005/0206530 A1].
Regarding claim 1, Cumming teaches an electric meter monitoring device for monitoring an electric meter (energy meter that measures electrical energy – 0038) including at least one electric wire (current carrying wire 903 - 0071) and an electric power consumption display module (display device – 0053), the electric meter monitoring device comprising: 
a control module (microprocessor 825); 
an image capturing module (camera 845) electrically connected to the control module, wherein the image capturing module is disposed at a side opposite to the electric power consumption display module of the electric meter (? Monitoring device or electric meter itself?) for capturing an electric power consumption image of the electric power consumption display module (record an image - 0064), and the electric power consumption image captured by the image capturing module is transmitted to the control module (transmitted to the energy management station - 0064) for identification to obtain an electric power consumption value (form energy calculations – 0068); 
(figure 9a, current carrying wire held in place by tabs 905; 
a temperature humidity module electrically connected to the control module for detecting a temperature value and a humidity value around the electric meter (energy sensor, monitor parameter such as temperature  - 0052); 
a communication module electrically connected to the control module, wherein the control module transmits the electric power consumption value, the current value, the temperature value and the humidity value to the server (energy management station) through the communication module (communicate over a an RF mesh network - 0038); and 
a power module electrically connected to the control module for providing the electric monitoring device with electrical energy (power section - 0063); 
wherein the server determines an electrical power supply state parameter (perform calculations and display various parameters or derivations of parameters … correlate the values and calculate various energy parameters – 0053) according to the electric power consumption value, the current value, the temperature value, and the humidity value, and the server determines the off/on state of an electric power switch (may be used to monitor the status of a switch – 0064, 0087).

(solar panel – 0063, 0093-0095). 
 
Regarding claim 4, Cumming teaches the power module is an uninterruptible power system (super capacitor, rechargeable battery - 0063).  

Regarding claim 5, Cumming teaches the clamp meter module is a clamp sensor (none intrusive CT sensor – 0072).  

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY NGON whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY NGON/
Primary Examiner, Art Unit 2862